UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 2 )* ATNA RESOURCES LTD. (Name of Issuer) Common Stock (Title of Class of Securities) 04957F101 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 8 CUSIP No.04957F101 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Hedgehog Capital LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION DE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 6,017,653 Common Shares 6 SHARED VOTING POWER       7 SOLE DISPOSITIVE POWER 6,017,653 Common Shares 8 SHARED DISPOSITIVE POWER       9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,017,653 Common Shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.2% Common 12 TYPE OF REPORTING PERSON (see instructions) OO Page 2 of 8 CUSIP No.04957F101 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Hcap Offshore Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Grand Cayman NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 675,833 Common Shares 6 SHARED VOTING POWER       7 SOLE DISPOSITIVE POWER 675,833 Common Shares 8 SHARED DISPOSITIVE POWER       9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 675,833 Common Shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.5% Common 12 TYPE OF REPORTING PERSON (see instructions) OO Page 3 of 8 CUSIP No.04957F101 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) David T. Lu 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 6,693,486 Common Shares* 6 SHARED VOTING POWER       7 SOLE DISPOSITIVE POWER 6,693,486 Common Shares* 8 SHARED DISPOSITIVE POWER       9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,693,486 Common Shares *6,017,653 Common Shares are owned by Hedgehog Capital LLC.David T. Lu managing member of Hedgehog Capital LLC has sole dispositive and voting power over these shares.675,833 Common Shares are owned by Hcap Offshore Ltd.David T. Lu managing member of Hcap Offshore Ltd. has sole dispositive and voting power over these shares. 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.6% Common** 12 TYPE OF REPORTING PERSON (see instructions) IN **The percentages used herein are calculated based upon 144,839,922 outstanding shares. Page 4 of 8 Item 1(a). Name of Issuer: Atna Resources Ltd. Item 1(b). Address of Issuer’s Principal Executive Offices: 14142 Denver West Parkway, Suite 250 Golden, Colorado 80401 Item 2(a). Name of Person Filing: (1) Hedgehog Capital LLC (2) Hcap Offshore Ltd. (3)David T. Lu David T. Lu is the managing member of Hedgehog Capital LLC and has sole voting and dispositive power with respect to shares owned by Hedgehog Capital LLC.David T. Lu is the managing member of Hcap Offshore Ltd. and has sole voting and dispositive power with respect to shares owned by Hcap Offshore Ltd. Item 2(b). Address of Principal Business Office or, if none, Residence: 1117 E. Putnam Ave. #320 Riverside, CT 06878 Item 2(c). Citizenship: (1) DE (2) Grand Cayman (3) USA Item 2(d). Title of Class of Securities: Common Shares Item 2(e). CUSIP Number:04957F101 Page 5 of 8 Item 3. If this Statement is filed pursuant to 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under Section 15 of the Act; (b) o Bank as defined in Section 3(a)(6) of the Act; (c) o Insurance company as defined in Section 3(a)(19) of the Act; (d) o Investment company registered under Section 8 of the Investment Company Act of 1940; (e) o An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); (g) o A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940; (j) o A non-U.S. institution in accordance with Rule 240.13d-1(b)(1)(ii)(J); (k) o Group, in accordance with Rule 240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with Rule 240.13d-1(b)(1)(ii)(J), please specify the type of institution:       Item 4. Ownership. Hedgehog Capital LLC (a) Amount Beneficially Owned: 6,017,653 Common Shares; (b) Percent of Class: 4.2% Common Shares**; (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote: 6,017,653 Common Shares; (ii) shared power to vote or to direct the vote:       (iii) sole power to dispose or to direct the disposition of: 6,017,653 Common Shares; (iv) shared power to dispose or to direct the disposition of:       Hcap Offshore Ltd. (a) Amount Beneficially Owned: 675,833 Common Shares; (b) Percent of Class: 0.5% Common Shares**; (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote: 675,833Common Shares; (ii) shared power to vote or to direct the vote:       (iii) sole power to dispose or to direct the disposition of: 675,833Common Shares; (iv) shared power to dispose or to direct the disposition of:       Page 6 of 8 David T. Lu (a) Amount Beneficially Owned: 6,693,486 Common Shares*; (b) Percent of Class: 4.6% Common Shares**; (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote: 6,693,486 Common Shares*; (ii) shared power to vote or to direct the vote:       (iii) sole power to dispose or to direct the disposition of: 6,693,486 Common Shares*; (iv) shared power to dispose or to direct the disposition of:       *6,017,653 Common Shares are owned by Hedgehog Capital LLC.David T. Lu managing member of Hedgehog Capital LLC has sole dispositive and voting power over these shares.675,833 Common Shares are owned by Hcap Offshore Ltd.David T. Lu managing member of Hcap Offshore Ltd. has sole dispositive and voting power over these shares. **The percentages used herein are calculated based upon 144,839,922 outstanding shares. Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following o . Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not applicable. Item 8. Identification and Classification of Members of the Group. Not applicable. Item 9. Notice of Dissolution of Group. Not applicable. Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of and do not have the effect of changing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having such purpose or effect for the time being. Page 7 of 8 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 13, 2013 Date /s/ Hedgehog Capital LLC by David T. Lu Signature David T. Lu, Managing Member Name/Title /s/ Hcap Offshore Ltd. by David T. Lu Signature David T. Lu, Managing Member Name/Title /s/David T. Lu Signature David T. Lu Name/Title Page8 of 8
